               Case 2:18-cv-01405-JCC Document 38 Filed 10/23/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    RICHARD L. BAILEY and GAIL BAILEY,                    CASE NO. C18-1405-JCC
      individually and as husband and wife,
10
                                                            MINUTE ORDER
11                            Plaintiffs,
              v.
12
      RREEF AMERICA, L.L.C., a Delaware limited
13    liability company, et al.,
14                            Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated notice of dismissal (Dkt.
19   No. 37). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an
20   action without a court order by filing . . . a stipulation of dismissal signed by all parties who have
21   appeared.” Here, the parties nevertheless request that the Court enter a proposed order filed with
22   their stipulation. However, Defendants’ counsel signed the stipulation on behalf of both
23   Defendants and Plaintiffs. Although Defendants’ counsel notes that Plaintiffs consented to him
24   signing on behalf of Plaintiffs, this is not an authorized method of signing documents under the
25   Court’s Electronic Filing Procedures. See W.D. Wash. Electronic Filing Procedures,
26   https://www.wawd.uscourts.gov/sites/wawd/files/ECFFilingProcedures.pdf; see also LCR

     MINUTE ORDER
     C18-1405-JCC
     PAGE - 1
               Case 2:18-cv-01405-JCC Document 38 Filed 10/23/20 Page 2 of 2




 1   10(e)(4). Because the notice of dismissal is not “signed by all parties” as required by Federal

 2   Rule of Civil Procedure 41(a)(1)(A)(ii), the Court DENIES without prejudice the parties’ request

 3   to enter the proposed order of dismissal.

 4          DATED this 23rd day of October 2020.

 5                                                          William M. McCool
                                                            Clerk of Court
 6
                                                            s/Tomas Hernandez
 7
                                                            Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1405-JCC
     PAGE - 2
